Exhibit 10.2
The Hartford Financial Services Group, Inc.
Annual Executive Bonus Program
The Hartford Financial Services Group, Inc. (the “Company”) has an annual
executive bonus program (the “Bonus Program”) that is intended to provide the
Chief Executive Officer and the next three most highly compensated executive
officers (other than the Chief Financial Officer) in the applicable year (the
“Covered Officers”) with incentive compensation based upon the achievement of
pre-established performance goals and individual performance in a manner that
qualifies for the exception for “performance-based compensation” from the limit
on tax deductibility of compensation, as described below. The Bonus Program is
intended to provide an incentive for profitable growth and to motivate the
Covered Officers toward higher achievement and operating results, to tie their
goals and interests to those of the Company and its shareholders and to enable
the Company to attract and retain highly qualified executives and key managers.
United States tax laws generally do not allow publicly held companies to obtain
tax deductions for compensation of more than $1 million paid in any year to the
chief executive officer or any of the next three most highly compensated
executive officers (other than the chief financial officer) unless such payments
are “performance-based” as defined in the tax laws. Where the performance
criteria provide the Company a choice among different measures, one of the
requirements for compensation to be performance-based under those laws is that
the Company must obtain shareholder approval every five years of the material
terms of the performance goals for such compensation. In accordance with
Internal Revenue Service rules under Section 162(m) of the Internal Revenue
Code, (“Section 162(m)”) the material terms of the Bonus Program described below
constitute the framework within which the Compensation and Personnel Committee
of the Board of Directors (the “Committee”) would establish the actual
performance goals.
The Company’s shareholders approved the following material terms of the Bonus
Program on May 19, 2010, at the Company’s Annual Meeting of Shareholders:
1. Class of Eligible Executives. The Company’s Chief Executive Officer and the
next three most highly compensated executive officers, other than the Chief
Financial Officer, of the Company and its subsidiaries for any given year.

 

 



--------------------------------------------------------------------------------



 



2. Performance Criteria. Awards of bonuses pursuant to the Bonus Program must be
stated for the Covered Officers in terms of an objective formula or standard as
required by Section 162(m), which may be based on any one or more of the
following factors (collectively, the “Performance Factors”): (i) earnings per
share, (ii) return on equity, (iii) cash flow, (iv) return on total capital,
(v) return on assets, (vi) economic value added, (vii) increase in surplus,
(viii) reductions in operating expenses, (ix) increases in operating margins,
(x) earnings before income taxes and depreciation, (xi) total shareholder
return, (xii) return on invested capital, (xiii) cost reductions and savings,
(xiv) earnings before interest, taxes, depreciation and amortization,
(xv) pre-tax operating income, (xvi) net income, (xvii) after-tax operating
income, (xviii) core earnings or core earnings per share, or (xix) productivity
improvements, including such adjustments thereto as the Committee deems
appropriate. The objective formula or standard shall be:

  •  
determined solely by reference to any one or more of the Performance Factors of
the Company (or the Performance Factors of any subsidiary or affiliate of the
Company, or any division or unit thereof), or
    •  
based on any one or more of the Performance Factors of the Company (or the
Performance Factors of any subsidiary or affiliate of the Company, or any
division or unit thereof), as compared with the Performance Factors of other
companies or entities, or
    •  
based on an executive’s attainment of personal objectives with respect to any
one or more of the Performance Factors of the Company (or the Performance
Factors of any subsidiary or affiliate of the Company, or any division or unit
thereof), or with respect to any one or more of the following: (i) growth and
profitability, (ii) customer satisfaction, (iii) leadership effectiveness,
(iv) business development, (vi) negotiating transactions and sales or
(vii) developing long-term business goals.

3. Maximum Payable to Any Executive for Any One Year. The maximum bonus that may
be paid to any of the Covered Officers for any given year is the lesser of
(a) 300% of such executive’s annual bonus target in effect at the beginning of
such year, as approved by the Committee, or (b) $5,000,000.
The Committee generally takes reasonable measures to avoid the loss of a Company
tax deduction due to Section 162(m). However, amendments can be made to the
Bonus Program that can increase its cost to the Company and can alter the
allocation of benefits among participating executive officers. In addition, the
Committee may in certain circumstances approve bonus or other payments outside
of the Bonus Program that do not meet the material terms of the Bonus Program
described above and that may not be deductible.

 

 